
	
		I
		111th CONGRESS
		1st Session
		H. R. 1830
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mrs. Tauscher (for
			 herself and Mr. Spratt) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To improve the organization and procedures of the
		  Department of Defense for the acquisition of major weapon systems, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Weapon Systems Acquisition
			 Reform Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Congressional defense committees.
					TITLE I—Acquisition Organization
					Sec. 101. Reports on systems engineering capabilities of the
				Department of Defense.
					Sec. 102. Director of Developmental Test and
				Evaluation.
					Sec. 103. Assessment of technological maturity of critical
				technologies of major defense acquisition programs by the Director of Defense
				Research and Engineering.
					Sec. 104. Director of Independent Cost Assessment.
					Sec. 105. Role of the commanders of the combatant commands in
				identifying joint military requirements.
					TITLE II—Acquisition Policy
					Sec. 201. Consideration of trade-offs among cost, schedule, and
				performance in the acquisition of major weapon systems.
					Sec. 202. Preliminary design review for major defense
				acquisition programs.
					Sec. 203. Maximization of competition throughout the life cycle
				of major defense acquisition programs.
					Sec. 204. Critical cost growth in major defense acquisition
				programs.
					Sec. 205. Organizational conflicts of interest in the
				acquisition of major weapon systems.
					Sec. 206. Awards for Department of Defense personnel for
				excellence in the acquisition of products and services.
				
			2.Congressional
			 defense committeesIn this
			 Act, the term congressional defense committees has the meaning
			 given that term in section 101(a)(16) of title 10, United States Code.
		IAcquisition
			 Organization
			101.Reports on
			 systems engineering capabilities of the Department of Defense
				(a)Reports by
			 service acquisition executivesNot later than 180 days after the
			 date of the enactment of this Act, the service acquisition executive of each
			 military department shall submit to the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics a report setting forth the
			 following:
					(1)A
			 description of the extent to which such military department has in place
			 development planning organizations and processes staffed by adequate numbers of
			 personnel with appropriate training and expertise to ensure that—
						(A)key requirements,
			 acquisition, and budget decisions made for each major weapon system prior to
			 Milestones A and B are supported by a rigorous systems analysis and systems
			 engineering process;
						(B)the systems
			 engineering strategy for each major weapon system includes a robust program for
			 improving reliability, availability, and maintainability as an integral part of
			 design and development; and
						(C)systems
			 engineering requirements, including reliability, availability, and
			 maintainability requirements, are identified during the Joint Capabilities
			 Integration Development System process and incorporated into contract
			 requirements for each major weapon system.
						(2)A
			 description of the actions that such military department has taken, or plans to
			 take, to—
						(A)establish needed
			 development planning and systems engineering organizations and processes;
			 and
						(B)attract, develop,
			 retain, and reward systems engineers with appropriate levels of hands-on
			 experience and technical expertise to meet the needs of such military
			 department.
						(b)Report by Under
			 Secretary of Defense for Acquisition, Technology, and
			 LogisticsNot later than 270 days after the date of the enactment
			 of this Act, the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics shall submit to the Committee on Armed Services of the Senate and the
			 Committee on Armed Services of the House of Representatives a report on the
			 system engineering capabilities of the Department of Defense. The report shall
			 include, at a minimum, the following:
					(1)An assessment by
			 the Under Secretary of the reports submitted by the service acquisition
			 executives pursuant to subsection (a) and of the adequacy of the actions that
			 each military department has taken, or plans to take, to meet the systems
			 engineering and development planning needs of such military department.
					(2)An assessment of
			 each of the recommendations of the report on Pre-Milestone A and Early-Phase
			 Systems Engineering of the Air Force Studies Board of the National Research
			 Council, including the recommended checklist of systems engineering issues to
			 be addressed prior to Milestones A and B, and the extent to which such
			 recommendations should be implemented throughout the Department of
			 Defense.
					102.Director of
			 Developmental Test and Evaluation
				(a)Establishment of
			 position
					(1)In
			 generalChapter 4 of title 10, United States Code, is amended by
			 inserting after section 139b the following new section:
						
							139c.Director of
				Developmental Test and Evaluation
								(a)There is a
				Director of Developmental Test and Evaluation, who shall be appointed by the
				Secretary of Defense from among individuals with an expertise in acquisition
				and testing.
								(b)(1)The Director of
				Developmental Test and Evaluation shall be the principal advisor to the
				Secretary of Defense and the Under Secretary of Defense for Acquisition,
				Technology, and Logistics on developmental test and evaluation in the
				Department of Defense.
									(2)The Director shall be subject to the
				supervision of the Under Secretary of Defense for Acquisition, Technology, and
				Logistics and shall report to the Under Secretary.
									(c)The Director of
				Developmental Test and Evaluation shall—
									(1)develop policies
				and guidance for the developmental test and evaluation activities of the
				Department of Defense;
									(2)monitor and review
				the developmental test and evaluation activities of the Department of
				Defense;
									(3)review and approve
				the test and evaluation master plan for each major defense acquisition program
				of the Department of Defense;
									(4)supervise the
				activities of the Director of the Department of Defense Test Resource
				Management Center under section 196 of this title;
									(5)review the
				organizations and capabilities of the military departments with respect to
				developmental test and evaluation and identify needed changes or improvements
				to such organizations and capabilities; and
									(6)perform such other
				activities relating to the developmental test and evaluation activities of the
				Department of Defense as the Under Secretary of Defense for Acquisition,
				Technology, and Logistics may prescribe.
									(d)The Director of
				Developmental Test and Evaluation shall have access to all records and data of
				the Department of Defense (including the records and data of each military
				department) that the Director considers necessary in order to carry out the
				Director's duties under this section.
								(e)The Director of
				Developmental Test and Evaluation shall submit to Congress each year a report
				on the developmental test and evaluation activities of the Department of
				Defense during the preceding
				year.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 of
			 such title is amended by inserting after the item relating to section 139b the
			 following new item:
						
							
								139c. Director of Developmental Test and
				Evaluation.
							
							.
					(3)Conforming
			 amendmentSection 196(f) of such title is amended by striking
			 the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics and all that follows and inserting the Under Secretary
			 of Defense for Acquisition, Technology, and Logistics and the Director of
			 Developmental Test and Evaluation..
					(b)Reports on
			 developmental testing organizations and personnel
					(1)Reports by
			 service acquisition executivesNot later than 180 days after the
			 date of the enactment of this Act, the service acquisition executive of each
			 military department shall submit to the Director of Developmental Test and
			 Evaluation a report on the extent to which the test organizations of such
			 military department have in place, or have effective plans to develop, adequate
			 numbers of personnel with appropriate expertise for each purpose as
			 follows:
						(A)To ensure that
			 testing requirements are appropriately addressed in the translation of
			 operational requirements into contract specifications, in the source selection
			 process, and in the preparation of requests for proposals on all major defense
			 acquisition programs.
						(B)To participate in
			 the planning of developmental test and evaluation activities, including the
			 preparation and approval of a test and evaluation master plan for each major
			 defense acquisition program.
						(C)To participate in
			 and oversee the conduct of developmental testing, the analysis of data, and the
			 preparation of evaluations and reports based on such testing.
						(2)First annual
			 report by Director of Developmental Test and EvaluationThe first
			 annual report submitted to Congress by the Director of Developmental Test and
			 Evaluation under section 139c(e) of title 10, United States Code (as added by
			 subsection (a)), shall be submitted not later than one year after the date of
			 the enactment of this Act, and shall include an assessment by the Director of
			 the reports submitted by the service acquisition executives to the Director
			 under paragraph (1).
					103.Assessment of
			 technological maturity of critical technologies of major defense acquisition
			 programs by the Director of Defense Research and Engineering
				(a)Assessment by
			 Director of Defense Research and Engineering
					(1)In
			 generalSection 139a of title 10, United States Code, is amended
			 by adding at the end the following new subsection:
						
							(c)(1)The Director of Defense
				Research and Engineering shall periodically review and assess the technological
				maturity and integration risk of critical technologies of the major defense
				acquisition programs of the Department of Defense and report on the findings of
				such reviews and assessments to the Under Secretary of Defense for Acquisition,
				Technology, and Logistics.
								(2)The Director shall submit to the
				Secretary of Defense and to Congress each year a report on the technological
				maturity and integration risk of critical technologies of the major defense
				acquisition programs of the Department of
				Defense.
								.
					(2)First annual
			 reportThe first annual report under subsection (c)(2) of section
			 139a of title 10, United States Code (as added by paragraph (1)), shall be
			 submitted to Congress not later than March 1, 2011, and shall address the
			 results of reviews and assessments conducted by the Director of Defense
			 Research and Engineering pursuant to subsection (c)(1) of such section (as so
			 added) during the preceding calendar year.
					(b)Report on
			 resources for implementationNot later than 120 days after the
			 date of the enactment of this Act, the Director of Defense Research and
			 Engineering shall submit to the congressional defense committees a report
			 describing any additional resources that may be required by the Director, and
			 by other science and technology elements of the Department of Defense, to carry
			 out the following:
					(1)The requirements
			 under the amendment made by subsection (a).
					(2)The technological
			 maturity assessments required by section 2366b(a) of title 10, United States
			 Code, as amended by section 202 of this Act.
					(3)The requirements
			 of Department of Defense Instruction 5000, as revised.
					104.Director of
			 Independent Cost Assessment
				(a)Director of
			 Independent Cost Assessment
					(1)In
			 generalChapter 4 of title 10, United States Code, as amended by
			 section 102 of this Act, is further amended by inserting after section 139c the
			 following new section:
						
							139d.Director of
				Independent Cost Assessment
								(a)There is a
				Director of Independent Cost Assessment in the Department of Defense, appointed
				by the President, by and with the advice and consent of the Senate. The
				Director shall be appointed without regard to political affiliation and solely
				on the basis of fitness to perform the duties of the Director.
								(b)The Director is the
				principal advisor to the Secretary of Defense, the Under Secretary of Defense
				for Acquisition, Technology, and Logistics, and the Under Secretary of Defense
				(Comptroller) on cost estimation and cost analyses for the acquisition programs
				of the Department of Defense and the principal cost estimation official within
				the senior management of the Department of Defense. The Director shall—
									(1)prescribe, by
				authority of the Secretary of Defense, policies and procedures for the conduct
				of cost estimation and cost analysis for the acquisition programs of the
				Department of Defense;
									(2)provide guidance to
				and consult with the Secretary of Defense, the Under Secretary of Defense for
				Acquisition, Technology, and Logistics, the Under Secretary of Defense
				(Comptroller), and the Secretaries of the military departments with respect to
				cost estimation in the Department of Defense in general and with respect to
				specific cost estimates and cost analyses to be conducted in connection with a
				major defense acquisition program under chapter 144 of this title or a major
				automated information system program under chapter 144A of this title;
									(3)establish guidance
				on confidence levels for cost estimates on major defense acquisition programs
				and require the disclosure of all such confidence levels;
									(4)monitor and review
				all cost estimates and cost analyses conducted in connection with major defense
				acquisition programs and major automated information system programs;
				and
									(5)conduct
				independent cost estimates and cost analyses for major defense acquisition
				programs and major automated information system programs—
										(A)in advance
				of—
											(i)any certification
				under section 2366a or 2366b of this title;
											(ii)any certification
				under section 2433(e)(2) of this title; and
											(iii)any report under
				section 2445c(f) of this title; and
											(B)whenever necessary
				to ensure that an estimate or analysis under paragraph (4) is unbiased, fair,
				and reliable.
										(c)(1)The Director may
				communicate views on matters within the responsibility of the Director directly
				to the Secretary of Defense and the Deputy Secretary of Defense without
				obtaining the approval or concurrence of any other official within the
				Department of Defense.
									(2)The Director shall consult closely
				with, but the Director and the Director’s staff shall be independent of, the
				Under Secretary of Defense for Acquisition, Technology, and Logistics, the
				Under Secretary of Defense (Comptroller), and all other officers and entities
				of the Department of Defense responsible for acquisition and budgeting.
									(d)(1)The Secretary of a
				military department shall report promptly to the Director the results of all
				cost estimates and cost analyses conducted by the military department and all
				studies conducted by the military department in connection with cost estimates
				and cost analyses for major defense acquisition programs of the military
				department.
									(2)The Director may make comments on
				cost estimates and cost analyses conducted by a military department for a major
				defense acquisition program, request changes in such cost estimates and cost
				analyses to ensure that they are fair and reliable, and develop or require the
				development of independent cost estimates or cost analyses for such program, as
				the Director determines to be appropriate.
									(3)The Director shall have access to any
				records and data in the Department of Defense (including the records and data
				of each military department) that the Director considers necessary to review in
				order to carry out the Director's duties under this section.
									(e)(1)The Director shall
				prepare an annual report summarizing the cost estimation and cost analysis
				activities of the Department of Defense during the previous year and assessing
				the progress of the Department in improving the accuracy of its costs estimates
				and analyses.
									(2)Each report under this subsection
				shall be submitted concurrently to the Secretary of Defense, the Under
				Secretary of Defense for Acquisition, Technology, and Logistics, the Under
				Secretary of Defense (Comptroller), and Congress not later than 10 days after
				the transmission of the budget for the next fiscal year under section 1105 of
				title 31. The Director shall ensure that a report submitted under this
				subsection does not include any information, such as proprietary or source
				selection sensitive information, that could undermine the integrity of the
				acquisition process.
									(3)The Secretary may comment on any
				report of the Director to Congress under this subsection.
									(f)The President
				shall include in the budget transmitted to Congress pursuant to section 1105 of
				title 31 for each fiscal year a separate statement of estimated expenditures
				and proposed appropriations for that fiscal year for the Director of
				Independent Cost Assessment in carrying out the duties and responsibilities of
				the Director under this section.
								(g)The Secretary of
				Defense shall ensure that the Director has sufficient professional staff of
				military and civilian personnel to enable the Director to carry out the duties
				and responsibilities of the Director under this
				section.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 of
			 such title, as so amended, is further amended by inserting after the item
			 relating to section 139c the following new item:
						
							
								139d. Director of Independent Cost
				Assessment.
							
							.
					(b)Report on
			 monitoring of operating and support costs for MDAPs
					(1)Report to
			 Secretary of DefenseNot later than one year after the date of
			 the enactment of this Act, the Director of Independent Cost Assessment under
			 section 139d of title 10 United States Code (as added by subsection (a)), shall
			 review existing systems and methods of the Department of Defense for tracking
			 and assessing operating and support costs on major defense acquisition programs
			 and submit to the Secretary of Defense a report on the finding and
			 recommendations of the Director as a result of the review.
					(2)Transmittal to
			 CongressNot later than 30 days after receiving the report
			 required by paragraph (1), the Secretary shall transmit the report to the
			 congressional defense committees, together with any comments on the report the
			 Secretary considers appropriate.
					(c)Transfer of
			 personnel and functions of Cost Analysis Improvement GroupThe
			 personnel and functions of the Cost Analysis Improvement Group of the
			 Department of Defense are hereby transferred to the Director of Independent
			 Cost Assessment under section 139d of title 10, United States Code (as so
			 added), and shall report directly to the Director.
				(d)Conforming
			 amendments
					(1)Section
			 2306b(i)(1)(B) of title 10, United States Code, is amended by striking
			 Cost Analysis Improvement Group of the Department of Defense and
			 inserting Director of Independent Cost Assessment.
					(2)Section
			 2366a(a)(4) of such title is amended by striking “has been submitted” and
			 inserting has been approved by the Director of Independent Cost
			 Assessment.
					(3)Section
			 2366b(a)(1)(C) of such title is amended by striking have been developed
			 to execute and inserting have been approved by the Director of
			 Independent Cost Assessment to provide for the execution of.
					(4)Section
			 2433(e)(2)(B)(iii) of such title is amended by striking are
			 reasonable and inserting have been determined by the Director of
			 Independent Cost Assessment to be reasonable.
					(5)Subparagraph (A)
			 of section 2434(b)(1) of such title is amended to read as follows:
						
							(A)be prepared or
				approved by the Director of Independent Cost Assessment;
				and
							.
					(6)Section
			 2445c(f)(3) of such title is amended by striking are reasonable
			 and inserting have been determined by the Director of Independent Cost
			 Assessment to be reasonable.
					105.Role of the
			 commanders of the combatant commands in identifying joint military
			 requirementsSection 181(d) of
			 title 10, United States Code, is amended—
				(1)by inserting
			 (1) before The Under Secretary; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The Council shall seek and consider
				input from the commanders of the combatant commands in carrying out its mission
				under paragraphs (1) and (2) of subsection (b) and in conducting periodic
				reviews in accordance with the requirements of subsection
				(e).
						.
				IIAcquisition
			 Policy
			201.Consideration
			 of trade-offs among cost, schedule, and performance in the acquisition of major
			 weapon systems
				(a)Consideration of
			 trade-offs
					(1)In
			 generalThe Secretary of Defense shall develop and implement
			 mechanisms to ensure that trade-offs between cost, schedule, and performance
			 are considered as part of the process for developing requirements for major
			 weapon systems.
					(2)ElementsThe
			 mechanisms required under this subsection shall ensure, at a minimum,
			 that—
						(A)Department of
			 Defense officials responsible acquisition, budget, and cost estimating
			 functions are provided an appropriate opportunity to develop estimates and
			 raise cost and schedule matters before performance requirements are established
			 for major weapon systems; and
						(B)consideration is
			 given to fielding major weapon systems through incremental or spiral
			 acquisition, while deferring technologies that are not yet mature, and
			 capabilities that are likely to significantly increase costs or delay
			 production, until later increments or spirals.
						(3)Major weapons
			 system definedIn this subsection, the term major weapon
			 system has the meaning given that term in section 2379(d) of title 10,
			 United States Code.
					(b)Duties of Joint
			 Requirements Oversight CouncilSection 181(b)(1) of title 10,
			 United States Code, is amended—
					(1)in subparagraph
			 (A), by striking and at the end;
					(2)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(C)in ensuring the
				consideration of trade-offs among cost, schedule and performance for joint
				military
				requirements;
							.
					202.Preliminary
			 design review for major defense acquisition programsSection 2366b(a) of title 10, United States
			 Code, is amended—
				(1)in
			 paragraph (1), by striking and at the end;
				(2)by
			 redesignating paragraph (2) as paragraph (3);
				(3)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)has received a
				preliminary design review (PDR) and conducted a formal post-preliminary design
				review assessment, and certifies on the basis of such assessment that the
				program demonstrates a high likelihood of accomplishing its intended mission;
				and
						;
				and
				(4)in paragraph (3),
			 as redesignated by paragraph (2) of this section—
					(A)in subparagraph
			 (D), by striking the semicolon and inserting , as determined by the
			 Milestone Decision Authority on the basis of an independent review and
			 assessment by the Director of Defense Research and Engineering;
			 and;
					(B)by striking
			 subparagraph (E); and
					(C)by redesignating
			 subparagraph (F) as subparagraph (E).
					203.Maximization of
			 competition throughout the life cycle of major defense acquisition
			 programs
				(a)Maximization of
			 competitionThe Secretary of Defense shall ensure that the
			 acquisition plan for each major defense acquisition program includes measures
			 to maximize competition at both the prime contract level and the subcontract
			 level of such program throughout the life cycle of such program.
				(b)Measures To
			 maximize competitionThe measures to maximize competition
			 utilized for purposes of subsection (a) may include, but are not limited to,
			 measures to achieve the following, where cost-effective:
					(1)Competitive
			 prototyping.
					(2)Dual-sourcing.
					(3)Funding of a
			 second source for interchangeable, next-generation prototype systems or
			 subsystems.
					(4)Utilization of
			 modular, open architectures to enable competition for upgrades.
					(5)Periodic
			 competitions for subsystem upgrades.
					(6)Licensing of
			 additional suppliers.
					(7)Requirements for
			 Government oversight or approval of make or buy decisions to ensure competition
			 at the subsystem level.
					(8)Periodic system or
			 program reviews to address long-term competitive effects of program
			 decisions.
					(9)Consideration of
			 competition at the subcontract level and in make or buy decisions as a factor
			 in proposal evaluations.
					(c)Competitive
			 prototypingThe Secretary of Defense shall modify the acquisition
			 regulations of the Department of Defense to ensure with respect to competitive
			 prototyping for major defense acquisition programs the following:
					(1)That the
			 acquisition strategy for each major defense acquisition program provides for
			 two or more competing teams to produce prototypes before Milestone B approval
			 (or Key Decision Point B approval in the case of a space program) unless the
			 milestone decision authority for such program waives the requirement on the
			 basis of a determination that, but for such waiver, the Department would be
			 unable to meet critical national security objectives.
					(2)That if the
			 milestone decision authority waives the requirement for prototypes produced by
			 two or more teams for a major defense acquisition program under paragraph (1),
			 the acquisition strategy for the program provides for the production of at
			 least one prototype before Milestone B approval (or Key Decision Point B
			 approval in the case of a space program) unless the milestone decision
			 authority waives such requirement on the basis of a determination that, but for
			 such waiver, the Department would be unable to meet critical national security
			 objectives.
					(3)That whenever a
			 milestone decision authority authorizes a waiver under paragraph (1) or (2),
			 the waiver, the determination upon which the waiver is based, and the reasons
			 for the determination are submitted in writing to the congressional defense
			 committees not later than 30 days after the waiver is authorized.
					(d)Major defense
			 acquisition program definedIn this section, the term major
			 defense acquisition program has the meaning given that term in section
			 2430 of title 10, United States Code.
				(e)ApplicabilityThis
			 section shall apply to any acquisition plan for a major defense acquisition
			 program that is developed or revised on or after the date that is 60 days after
			 the date of the enactment of this Act.
				204.Critical cost
			 growth in major defense acquisition programs
				(a)Authorized
			 actions in event of critical cost growthSection 2433(e)(2) of
			 title 10, United States Code, is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D);
					(2)by striking
			 subparagraph (B); and
					(3)by inserting after
			 subparagraph (A) the following new subparagraphs (B) and (C):
						
							(B)terminate such acquisition program,
				unless the Secretary determines that the continuation of such program is
				essential to the national security of the United States and submits a written
				certification in accordance with subparagraph (C)(i) accompanied by a report
				setting forth the assessment carried out pursuant to subparagraph (A) and the
				basis for each determination made in accordance with clauses (I) through (IV)
				of subparagraph (C)(i), together with supporting documentation;
							(C)if the program is not
				terminated—
								(i)submit to Congress, before the end
				of the 60-day period beginning on the day the Selected Acquisition Report
				containing the information described in subsection (g) is required to be
				submitted under section 2432(f) of this title, a written certification stating
				that—
									(I)such acquisition program is essential to
				national security;
									(II)there are no alternatives to such
				acquisition program which will provide equal or greater capability to meet a
				joint military requirement (as that term is defined in section 181(g)(1) of
				this title) at less cost;
									(III)the new estimates of the program
				acquisition unit cost or procurement unit cost were arrived at in accordance
				with the requirements of section 139d of this title and are reasonable;
				and
									(IV)the management structure for the
				acquisition program is adequate to manage and control program acquisition unit
				cost or procurement unit cost;
									(ii)rescind the most recent Milestone
				approval (or Key Decision Point approval in the case of a space program) for
				such program and withdraw any associated certification under section 2366a or
				2366b of this title; and
								(iii)require a new Milestone approval
				(or Key Decision Point approval in the case of a space program) for such
				program before entering into a new contract, exercising an option under an
				existing contract, or otherwise extending the scope of an existing contract
				under such program;
				and
								.
					(b)Total
			 expenditure for procurement resulting in treatment as
			 MDAPSection 2430(a)(2) of such title is amended by inserting
			 , including all planned increments or spirals, after an
			 eventual total expenditure for procurement.
				205.Organizational
			 conflicts of interest in the acquisition of major weapon systems
				(a)Revised
			 regulations requiredNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall revise the Defense Supplement to the Federal
			 Acquisition Regulation to address organizational conflicts of interest by
			 contractors in the acquisition of major weapon systems.
				(b)ElementsThe
			 revised regulations required by subsection (a) shall, at a minimum—
					(1)ensure that the
			 Department of Defense receives advice on systems architecture and systems
			 engineering matters with respect to major weapon systems from federally funded
			 research and development centers or other sources independent of the prime
			 contractor;
					(2)require that a
			 contract for the performance of systems engineering and technical assistance
			 (SETA) functions with regard to a major weapon system contains a provision
			 prohibiting the contractor or any affiliate of the contractor from having a
			 direct financial interest in the development or construction of the weapon
			 system or any component thereof; and
					(3)provide for fair
			 and objective make-buy decisions by the prime contractor on a
			 major weapon system by—
						(A)requiring prime
			 contractors to give full and fair consideration to qualified sources other than
			 the prime contractor for the development or construction of major subsystems
			 and components of the weapon system;
						(B)providing for
			 government oversight of the process by which prime contractors consider such
			 sources and determine whether to conduct such development or construction
			 in-house or through a subcontract;
						(C)where appropriate,
			 requiring that program managers, rather than prime contractors, make the
			 determination whether such development or construction should be conducted
			 in-house or through a subcontract; and
						(D)providing for the
			 consideration of prime contractors make-buy decisions in past
			 performance evaluations.
						(c)Organizational
			 Conflict of Interest Review Board
					(1)Establishment
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall establish within the Department of
			 Defense a board to be known as the Organizational Conflict of Interest
			 Review Board.
					(2)DutiesThe
			 Board shall have the following duties:
						(A)To advise the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics on
			 policies relating to organizational conflicts of interest in the acquisition of
			 major weapon systems.
						(B)To advise program
			 managers on steps to comply with the requirements of the revised regulations
			 required by this section and to address organizational conflicts of interest in
			 the acquisition of major weapon systems.
						(C)To advise
			 appropriate officials of the Department on organizational conflicts of interest
			 arising in proposed mergers of defense contractors.
						(d)Major weapon
			 system definedIn this section, the term major weapon
			 system has the meaning given that term in section 2379(d) of title 10,
			 United States Code.
				206.Awards for
			 Department of Defense personnel for excellence in the acquisition of products
			 and services
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall commence carrying out a program to
			 recognize excellent performance by individuals and teams of members of the
			 Armed Forces and civilian personnel of the Department of Defense in the
			 acquisition of products and services for the Department of Defense.
				(b)ElementsThe
			 program required by subsection (a) shall include the following:
					(1)Procedures for the
			 nomination by the personnel of the military departments and the Defense
			 Agencies of individuals and teams of members of the Armed Forces and civilian
			 personnel of the Department of Defense for eligibility for recognition under
			 the program.
					(2)Procedures for the
			 evaluation of nominations for recognition under the program by one or more
			 panels of individuals from the government, academia, and the private sector who
			 have such expertise, and are appointed in such manner, as the Secretary shall
			 establish for purposes of the program.
					(c)Award of cash
			 bonusesAs part of the program required by subsection (a), the
			 Secretary may award to any individual recognized pursuant to the program a cash
			 bonus authorized by any other provision of law to the extent that the
			 performance of such individual so recognized warrants the award of such bonus
			 under such provision of law.
				
